ORDER

PER CURIAM.
AND NOW, this 10th day of October, 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by petitioner are:
(1) Whether a certificate of merit must be filed within 60 days of the filing of the original complaint, notwithstanding the filing of preliminary objections and/or an amended complaint?
(2) Whether the complaint and the amended complaint raise a professional negligence claim which requires the filing of a certificate of merit?